            Case MDL No. 2875 Document 206 Filed 01/30/19 Page 1 of 1



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION




In Re:
Valsartan N-Nitrosodimethylamine (NDMA)
Contamination Products Liability Litigation                    MDL Docket No.: 2875



                               NOTICE OF RELATED ACTION

       Pursuant to Rule 6.2(d) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, Plaintiff Paulette Silberman, individually and on behalf of all others

similarly situated, hereby notifies the Clerk of the Panel of her related action listed on the attached

Schedule of Action. Copies of the docket sheet and the complaint are also attached. The plaintiff’s

complaint involves common factual questions with those actions presently pending transfer to the

District of New Jersey on Plaintiff Robert Kruk’s Motion to Transfer Actions [D.E. 1].



Dated: January 30, 2019                        Respectfully submitted,




                                               _______________________________
                                               Adam M. Slater (NJ Bar 046211993)
                                               MAZIE SLATER KATZ & FREEMAN, LLC
                                               103 Eisenhower Parkway, 2nd Floor
                                               Roseland, New Jersey 07068
                                               Tel.: 973-228-9898
                                               Fax: 973-228-0303
                                               aslater@mazieslater.com

                                               Counsel for Plaintiff and the Class
